 LOCAL NO.9,OPERATING ENGINEERS129LocalUnion No. 9 of the International Union ofOperating EngineersandThe Fountain Sand &Gravel Company. Case27-CB-7633Respondent's request for oral argument is hereby denied as therecord,exceptions, and briefsadequately present the issues and the positions of thepartiesDECISIONApril 18, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November 21, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief; the ChargingParty filed cross-exceptions and an answering brief;and General Counsel filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings Ifindings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local Union No. 9of the International Union of Operating Engineers,Denver, Colorado, its officers, agents, and represent-atives, shall take the action set forth in the saidrecommended Order.iRespondent'smotion to stoke testimonygiven by counsel for theCharging Party on the ground that suchtestimony by an attorneyconstitutes a breach of the Canons of Judicial Ethics isherebydenied Inour view,it is not our function or responsibility to pass on the ethicalproprietyof a decisionby counsel to testifyin one of our proceedings.When,as here,the testimonyisotherwiseproperand competent, it shouldbe accepted in evidenceCf.French v Hall,119 U.S 152 (1886), andSouthern BeverageCompany,171NLRB 926,enfd 423F 2d 720 (C.A. 5,1970). Alsosee generally118 A.L.R. 954.2 In its exceptions to the Administrative Law Judge'sDecision,Respondent raises for the first time the contention that the Board shouldgive applicationto itsCollyerpolicy and defer thismatter to the grievanceand arbitration procedures in thecollectrve-bargaining agreement.ColyerInsulatedWire,192 NLRB 837Respondent's deferral requestisherebydenied on the ground that it was not timely raised in this proceeding. SeeMacDonald EngineeringCo.,202 NLRBNo. 113. Members Fanning andJenkins would not defer in any eventSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard on July 31, August 1 and 2, 1973, in Denver,Colorado.' The charge was filed on April 19 and thecomplaint alleging a violation of Section 8(b)(3) of theNational Labor Relations Act by the Respondent2 wasserved on May 25. The timely filed answer of Respondent,while admitting certain allegations,denied the commissionof the alleged unfair labor practice.While some collateral issues were raised and will bedisposed of herein, the real issue, or problem, to beresolved is:Was the negotiated "Addendum" to theparties' labor agreement ever approved by KennethJennings,Respondent's business manager-as the partiesagreed would be a necessary prerequisite to an agreement?Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe very helpful briefs filed by General Counsel, theCompany and the Union, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Fountain Sand and Gravel Company (hereinCompany or Charging Party) is, and at all times materialherein has been,a corporation organized under andexisting by virtue of the laws of the State of Delaware andmaintains its principal office and place of business atPueblo, Colorado, where it isengaged in the manufactureand sale of sand,gravel,ready-mix concrete, asphalt, andmiscellaneous rock products.In the course of its businessoperations, I find that the Company annually sells goodsand materials valued in excess of $50,000 to purchaserslocated both within and outside the State of Colorado. TheCompany also annually purchases and receives goods andmaterials valued in excessof $50,000 from points outsidethe State of Colorado. Based on these facts, I find theCompany to be an employer engaged in commerce withinthemeaning of Section 2(5), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONLocalUnion No. 9 of theInternationalUnion ofAll dateshereinafterwill be 1973 unlessotherwise indicatedsWilliam F.Schoeberlein,Esq, appearsin the transcriptas the attorneyfor the Company, however,during the hearing Schoeberletn was called as awitnessby the General Counselwhereuponhe movedthe court to withdrawas counsel and the motion was granted Robert F Starzel filed a formalappearance on behalf of Company after the hearing closed and thereaftersubmitted a brief210 NLRB No. 28 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDOperating Engineers (Respondent)is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA.IntroductionRespondentand the Companyhave had a collective-bargaining relationship since1965.Themost recentcontract is datedMarch 1972,and will expire December1974.The issue to be resolvedherein concerns an"Addendum"to this most recent contract.There are approximately 20 employees at the ArkansasRiver plantwhere theCompanyprocesses sand and graveland makesother rockproducts.In the summer of1972, theCompany began toprocess a slag pile located on thepremisesof the C.F. & I. Steel Corporationwhich is only2-1/2 miles from their Arkansas River plant.The productsproduced at the twolocations are, generally speaking,similar and the job classifications are the same--except atthe C.F. & I. locationthe Companyhas an asphalt plantand a hot plant operator job classification which it doesnot have at the Arkansas River plant.Because of some internal corporate machinations, whichif discussedwould only tend toobfuscatethe realissue andtherefore need not be delineated here,a dispute arosebetweenthe Companyand the Respondent as to the rate ofpay includingfringebenefitstobe applied to theemployees working atthe C.F. & I. site. Simply stated, theCompanywanted to treatthe C.F. & I. location as anaccretion to an existing unit,and thereforecovered by thecurrent contract(G. C. Exh. 2), with the onlyproblembeing one of negotiating an equitable rate for the newclassificationhot plant operator. The Respondentfelt allemployeesat the C.F.& I. siteshould be covered by adifferentcontract frequentlyreferred to asthe highwayand heavycontract,or the Master Agreement for the Stateof Colorado (G. C. Exh. 3).These different points of view wereof major concern tothe respective parties.The Companyhad the problem ofthe interchange of employeesbetween thetwo locationsand the attendant problemsthatwould be created byhaving employees with the same or similar skills being paidtwo different rates depending on theirparticular joblocationwhenboth locationswere in the same generalarea.Additionally,the added wage cost and differingfringebenefitswouldseriously effect theircompetitiveposition in all areas of productionexcept possibly theasphaltplant (hot plant operator).On the other hand, theRespondent was seeking to obtain the highest wages andbest benefitspossible foritsmembers(the higher rateswere paid for a periodof time),but in addition asphaltoperations are generallyunder the highway and heavyagreementand Respondent did not wish to get caught inthe crossfire of complaints that might be raised bysignatoriesto the highway and heavy agreement. Severalmeetingstook place between the parties to no avail, priorto the February 22meetingwhich is the criticalmeeting toa resolutionof this dispute.B.The February 22 NegotiatingMeetingOn February22 a meeting took place in the law office ofAttorneySchoeberlein,with Schoeberlein and Mr.Olmen,vice president and general manager for Fountain Sand andGravel,representingtheCompany. The Union wasrepresentedby AttorneyBrauer and Mr. Sandidge, anorganizer and treasurer of Respondent.Accordingto the testimonyofOlmen,initially thismeeting was much like the others,but finally the Companyofferedto paythe asphalt plant operatorthe heavy andhighway rate.Thislead to a consideration of the otherclassifications thatweredirectlyassociatedwith theasphalt operation(as distinguished from the other sandand gravel operations at theC. F. & I. site).The result wasthat the Companyagreedto pay heavy andhighway ratesto anyone that worked any portion of the day on theasphalt operation.Expressions were made by both sides,that agreement had been reached,subject to having theterms reduced to writingand theapproval of Mr.Jennings,businessmanager forthe Union,and Mr.Holmes,president ofthe Company.The attorneys were to get'together within thenext few days to draft appropriate language to cover whathad been agreed to.Mr.Sandidge's version of what occurred at the Febru-ary 22 meeting is very similar as it relates to the salient andrelevant issue.The following answers by Sandidge were inresponse to questionsby theGeneral Counsel:Q.Now,who said what relating to this tentativeagreement,relating basically to the approval?Who saidwhat?A.Well,Mr. Schoeberleinand Mr.Olmen dis-cussed the operation, and we workedout an agreement,tentativeagreement, that if these employeeswere doingthis work, they would be covered by this agreement. Ifthey weredoing thatwork on the hot plant, they wouldbe covered by the masteragreement.That is about thesum and substance of it.Q.Now, you statedthat it wassubject to approvalby Mr.Holmes, the President?A.Mr. Jenningsis the one I take my agreementsback to.Q.No, no.Itwas said in this meeting,wasn't it,that it was subject to approval by Mr. Holmes on theCompan 's side; is that correct?A.Yes.Q.Who said that?A.Mr. Doug Olmen.Q.Anditwas said at this particular meeting thatyou would take it back for approval on the Union side?A. I informed them that I would have to have Mr.Jennings' approval on anything that I negotiated.Q.And thatis all you said?A. I think Ialso-maybe Ididn't. I think I saidpending approval of the Unionand the members. I amnot sure.Q.You don'trecallreally saying that, or do yourecall it?A.Well, normally I don't usually say it, but I don'trecall sayingit,butit is said, yes.Q. It was saidat this meeting, or is said? I want to LOCAL NO. 9, OPERATINGENGINEERSknowwhat you recall being said at this particularmeeting.A. I recall I said I had to take it back to Mr.Jenningsfor his approval.Q.Was anything else said relating to approval thatyou said?A.Not that I recall.Q.Anything Mr. Brauer said relating to approvalthat you recall definitely?A.No.Q.So, the only thing the Company knew from yourparticularstatementwas that Mr. Jennings had toapprove this particularlanguage,or agreement; is thatcorrect?A.True.From testimony of Olmen and Sandidge there can be nodoubt agreement was reached,subject only to the approvalof Holmes and Jennings and I so find.C.Did Jennings Approve the NegotiatedAgreementof February 22The testimony seems quite clear that in all the negotiat-ing sessionsattendedby Jennings he took the position thatthe operation engaged in by Fountain Sand & Gravel atthe C.F. & I. site wasnot acommercial operation,but wasa contracting or construction operation. (The point beingthat the labor agreement at a commercial operation wouldgenerally follow the terms of the company agreement withtheUnion(G.C.Exh.2),while a contracting orconstruction operation would be expected to follow theterms ofthe highway and heavyagreement(G. C. Exh. 3).)The testimony is convincing and I accept and find as a factthat Jennings did consistently take the position aboveindicated at all negotiating sessions he attended.Thisdetermination is not proof,however, of the realissue herein,but only providesa basis for arguing that ifJenningsapproved the "Addendum" it represented achange in his "attitude" toward the operation at the C. F.& I. site. It should be noted, however, that approval of the"Addendum" wouldnot necessarily be inconsistent withJennings'prior position,but could meanthathe becameconvinced that the C.F.& I. site work was strictly acommercial operation.While the Company argued at thenegotiating sessions that the C.F.& I. site work wasstrictly a commercial operation, I have grave doubts thatthe company representatives ever persuaded the Union, orMr. Jennings,to accept its position in this regard. As amatter of fact, the evidence is to the contrary and I so find.Approval of the "Addendum" might have meant,however,thatMr. Jennings recognized the solution asworked out by competent representative of both parties atthe February 22 negotiating session as being a reasonablecompromise to a difficult problem. In my opinion, this iswhat occurred and I so find.While Jennings denied in response to a question fromsAs a practicalmatter itis not uncommon even when ratification by thegeneral membershipof a union is required, for the discussion and approvalby the members to occur on the basis of notes or oral reports to the131GeneralCounsel thathe ever agreedto the "Addendum"and further denied that he ever communicatedto any onethat he had agreed to"thisAddendum,"from all theevidence and testimony I am convinced that at one pointhe gave hisapproval,and this approval wasconveyed byAttorneyBrauer toCompany AttorneySchoeberlein. IfJennings is to be credited,he must have meant by hisanswers that he had never signed the final "Addendum."Jennings acknowledged that he was reasonably sureSandidge told him of the agreed upon settlementshortlyfollowing theFebruary 22meeting.Jennings also acknowl-edged authorizing Brauer to work with the companyattorney,Schoeberlein,in drafting language to express theterms of the agreement.An examinationof only thetypedportionof GeneralCounsel'sExhibit 9 (which was prepared by Brauer anddiscussed with Schoeberleinthe dayfollowing the negotia-tions resulting in agreement)reveals that it contains theessentialprovisions of the final "Addendum."I find itincredible that Brauer would have prepared this instrument(G. C. Exh.9) in the manner he did,unless Jennings hadgiven his approval tothat whichBrauer and Sandidge hadworked out with Schoeberlein and Olmen onFebruary 22.The mere act of approval,I find to be quite different fromthe formal act of signing the finished document .3 IfJennings was not in agreement with what was negotiatedby hisauthorized representativeson February 22, itcertainly was not necessary to wait until sometime aftermid-Marchto say so.The weight of the evidence andsimple logic compels me to find that Jennings gave hisapproval to the agreement,but beforeaffixing his signatureto the final document something occurred to cause him tochange his mind.The reason for the change of position wasnot fullyexplored at the hearing,nor was it necessary for aresolution of this dispute.While the determination of thistype of issue is extremely difficult and never without somedoubt,nevertheless as the trier of the facts,I believe fromall the evidence that it is more plobable than not that thefact in question-did Jennings approve the addendum-did occur.In reaching this coticltision,it is implicit that Ihave given careful consideration to the testimony ofSchoeberlein whom I find to be a highly credible witness,even though"obtusive"and often times aggravatinglyloquaciotis.4^.Consideration of Other Arguments byRespondentIn additionto contending that Jennings never gaveapproval to the "Addendum"and never advised theCompany of his approval,Respondent's counsel alsoarguesthatno agreement was reached because the unitemployees involved rejectedthe agreement. In supportthereof,Respondent citesLear Siegler, Inc. v. UAW,419F.2d 534 (C.A. 6, 1969). TheSieglercase,whilearisingunder a section 301 action and not an unfair labor practice,clearly states that, "The method of ratification,unlessmembers by the negotiators and thereafter the final contract is typed andsignatures of authorized representatives thereafter affixed.4Chauffers,Teamsters, and HelpersUnion,Local 186 (Max RudolphTrucking Co),172 NLRB 788 132DECISIONSOF NATIONALLABOR RELATIONS BOARDotherwise stipulated by the parties, is an internal concernof the union." Such a rule of law, however, does notdispose of thiscase.Respondent argues that its constitu-tion (See Resp. Exh. 4) requires ratification by themembership "Following the negotiation of the proposedagreement." Certainly this is a common practice on thepart of labor organizations and is in harmony with Boardand court law. A requirement of membership ratificationbefore final agreement, however, must be made a conditionprecedent at the time of the particular negotiations. Therequirement must be made known at the time of negotiat-ing. In my opinion, the evidence does not support aconclusion that such a condition precedent was eitherrequired by the Respondent or could have been tactilyunderstood by the Company to exist.5The comments by George Wolf at one of the Januarymeetingsto the effect, "our members will never buy it,"hardly rises to the requirement of a condition precedentrelating to ratification by the general membership. Moreo-ver, and far more importantly, at the February 22 meeting,which resulted in the agreement, there can be no doubtthat the parties made it clear that the agreement would besubject only to the approval of Jennings and Holmes.There is not one shred of evidence that anything was saidabout ratification by the members at this concludingmeeting.If the parties wanted to provide for additionalconditions precedent to agreement that would have beenthe logical and appropriate time to have done so. It was notdone. I find nothing heretofore expressed to be in conflictwithNorth County Motors, Ltd.,146 NLRB 171, cited byRespondent.Nor am I persuaded that the Company knew, or shouldhave known, that the "Addendum" was, in accordancewith Respondent's constitution, subject to ratification bythemembership before final acceptance or approval. Asindicated heretofore, while ratification of a labor-manage-ment contract by the general membership is a common andaccepted practice in the "trade," it is not the usual andaccepted practiceas it relatesto the settlement of disputesarising within a bargaining unit covered by a current andeffective labor-management contract such as existed in thisinstance.Again, however, had the Respondent elected todo so it might have made ratification by the membership acondition precedent to agreement, but it did not do so.Respondent also argues rather persuasively that grievouserrorwas committed in allowing AttorneyWilliamSchoeberlein to testify; that prejudicial error was therebycommitted and his testimony should be expunged from therecord. I know of no rule of law that prohibits an attorneythatmay have been involved in representing a client inlitigatingfrom testifying in that litigation, although theCode of Professional Responsibility and Canons ofJudicial Ethics does set forth certain ethical considerationsin this regard. In my opinion, receiving the testimony ofSchoeberlein under all the circumstances of this case was5 SeeGlassWorkersUnion Lcoal No 1220 (Industrial ConferenceBoard),162 NLRB 168,Operating Engineers Local Union No 3 (CaliforniaAssn.of Employers),123 NLRB 922,SheetMetal Workers Union, LocalNo. 65 (Inland Steel Products Co),120 NLRB 1678, 1679.6 See discussioninSouthern Beverage Company, Inc,171NLRB 926,enfd.423 F 2d 720 (C.A. 5, 1970);wherein a similar,but different, type ofethical problem was referred to the Boardby the AdministrativeLaw Judgenot in conflict with the Canon of Ethics and Respondent'sargument to expunge his testimony is without merit. Thismatter is, however, specifically called to the attention oftheBoard and courts for whatever guidance they mayconsider appropriate to give counsel in future cases .6CONCLUSIONS OF LAW1.The Fountain Sand & Gravel Company is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Local Union No. 9 of the International Union ofOperating Engineers is a labor organization within themeaning of Section 2(5) of the Act and Al Sandidge andKenneth Jennings are agents of said labor organizationwithin the meaning of Section 2(13) of the Act.3.TheRespondentUnioi,is the exclusive representa-tive of the operating engin.,e.s and apprentice engineersemployed by the Company at its Pueblo, Colorado, plantincluding the C. F. & I. site, excluding supervisoryemployees as defined in Section 2(11) of the Act whichconstitutesan appropriate bargaining unit within themeaning of Section 9(b) of the Act.4.Respondent has failed to bargain in good faith withthe Company by refusing to sign an agreed-upon "Adden-dum" to the current collective-bargaining agreementbetween the parties in violation of Section 8(b)(3) of theAct.5.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.REMEDYIn order to effectuate the policies of the Act, I find itnecessary to direct Respondent to cease and desist fromtheunfair labor practice found and to take certainaffirmative actions.Upon theforegoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 7Respondent, Local Union No. 9 of the InternationalUnion of OperatingEngineers,itsofficers,agents, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Fountain Sand& Gravel Company as required by Section 8(b)(3) of theAct.(b) Refusing to sign and execute anyagreementsreachedby the parties.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon the request of Fountain Sand & Gravelr In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes. LOCALNO. 9, OPERATING ENGINEERSCompany execute that certain "Addendum" to theircurrent labor-management agreement effective fromMarch 9, 1972, through December 31, 1974, as agreed toby the parties relating to the wage rates applicable to theEmployer's employees working at the C. F. & I. SteelCorporation premises.(b)Post at its offices and/or hiring hall in Pueblo,Colorado, copies of the attached notice marked "Appen-dix."Copies of the notice, on forms provided by theRegional Director for Region 27, after being duly signedby a representative of the Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintainedfor 60 consecutive days thereafter, in conspicu-ous places, where notices to members are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Additional copies of the Appendix shall be signed bya representative of the Respondent Union and returned tothe Regional Director for Region 27. These notices shall beposted, Fountain Sand & Gravel Company willing, at allplaceswhere notices to the Employer's employees arecustomarily posted.(d)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of this Order, whatstepsRespondent has taken to comply herewith.APPENDIXNOTICE ToMEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government133Pursuant to the recommended Order of an Administra-tive Law Judge of the National Labor Relations Board andin order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT refuse to bargain with Fountain Sand& Gravel Company, as required by the law, by failingto sign any or all agreements, or "Addendums,"agreedto by the parties.WE WILL, upon request of Fountain Sand & GravelCompany, sign that "Addendum" to the contractbetween the parties effective from March 9, 1972,through December 31, 1974, agreed to by the partiesrelating to the wage rates applicable to the Employer'semployees at the C. F. & I. Steel Corporationpremises.DatedByLOCAL UNION No. 9 OFTHE INTERNATIONAL UNIONOF OPERATINGENGINEERS(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's office, U.S.Custom House, Room 260, 721 19th Street, Denver,Colorado 80202, Telephone 303-837-3551.